      Case 3:19-bk-30649             Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/07/19 Entered 03/07/19 17:23:38                      Desc Main
                                               Document     Page 1 of 17


                                          UNITED STATES BANKRUPTCY COURT
                                             SOUTHERN DISTRICT OF OHIO
                                           WESTERN DIVISION at DAYTON

       In re    Scott J. Holden                             )             Case No.    19-30649
                Janice L. Holden                            )
                                                            )            Chapter 13
                                                            )            Judge        Guy R. Humphrey
                              Debtor(s)
                                                     CHAPTER 13 PLAN
       1. NOTICES
      The Debtor has filed a case under chapter 13 of the Bankruptcy Code. A notice of the case (Official Form
      309I) will be sent separately.

      This is the Mandatory Form Chapter 13 Plan adopted in this District. Local Bankruptcy Rule ("LBR") 3015-1.
      "Debtor" means either a single debtor or joint debtors as applicable. "Trustee" means Chapter 13 Trustee. Section
      "§" numbers refer to sections of Title 11 of the United States Bankruptcy Code. "Rule" refers to the Federal Rules
      of Bankruptcy Procedure.

      Unless otherwise checked below, the Debtor is eligible for a discharge under § 1328(f).
                   Debtor                                       is not eligible for a discharge.
                   Joint Debtor                                      is not eligible for a discharge.

           Initial Plan
           Amended Plan The filing of this Amended Plan shall supersede any previously filed Plan or Amended Plan
       and must be served on the Trustee, the United States trustee and all adversely affected parties. If the Amended Plan
       adversely affects any party, the Amended Plan shall be accompanied by the twenty-one (21) day notice. Rule
       2002(a)(9). Any changes (additions or deletions) from the previously filed Plan or Amended Plan must be clearly
       reflected in bold, italics, strike-through or otherwise in the Amended Plan filed with the Court. LBR 3015-2(a)(1).
       If an item is not checked, the provision will be ineffective if set out later in the Plan.
           This Plan contains nonstandard provisions in Paragraph 13.
           The Debtor proposes to limit the amount of a secured claim based on the value of the collateral securing
           the claim. See Paragraph(s) 5.1.2 and/or 5.1.4.
           The Debtor proposes to eliminate or avoid a security interest or lien. See Paragraph(s) 5.4.1 and/or, 5.4.2
           and 5.4.3.

       NOTICES TO CREDITORS: You should read this Plan carefully, including Paragraph 13 (Nonstandard
       Provisions), and discuss it with your attorney if you have one in this bankruptcy case. If you do not have an
       attorney, you may wish to consult one. Except as otherwise specifically provided, upon confirmation, you
       will be bound by the terms of this Plan. Your claim may be reduced, modified, or eliminated. The Court may
       confirm this Plan if no timely objection to confirmation is filed.


      2. PLAN PAYMENT AND LENGTH
      2.1 Plan Payment. The Debtor shall pay to the Trustee the amount of $ 1,000 per month. [Enter step
      payments below, if any.] The Debtor shall commence payments within thirty (30) days of the petition date.
      2.1.1 Step Payments, if any:




                                                          Page 1 of 13
      Case 3:19-bk-30649              Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/07/19 Entered 03/07/19 17:23:38                       Desc Main
                                                 Document     Page 2 of 17


      2.2 Unsecured Percentage
         Percentage Plan. Subject to Paragraph 2.3, this Plan will not complete earlier than the payment of
        36 % on each allowed nonpriority unsecured claim.
        Pot Plan. Subject to Paragraph 2.3, the total amount to be paid by the Debtor to the Trustee is
      $                 . Assuming all claims are filed as scheduled or estimated by the Debtor, payment on each
      allowed nonpriority unsecured claim is estimated to be no less than            %. LBR 3015-1(c)(2).

      2.3 Means Test Determination
         Below Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
               length of the plan must be a minimum of thirty-six (36) months but not to exceed sixty (60)
               months.
            Above Median Income. Unless the allowed nonpriority unsecured claims are paid 100%, the projected
                  length of the Plan must be sixty (60) months.
      3. PRE-CONFIRMATION LEASE PAYMENTS AND/OR ADEQUATE PROTECTION PAYMENTS
      Pre-confirmation personal property lease payments governed by § 1326(a)(1)(B) shall be made as part of the total
      plan payment to the Trustee. LBR 3070-1(a). Pre-confirmation adequate protection payments governed by §
      1326(a)(1)(C) shall be made as part of the total plan payment to the Trustee. LBR 3070-1(b). The lessor/secured
      creditor must file a proof of claim to receive payment. LBR 3070-1(a) and (b).
                Name of Lessor/Secured Creditor            Property Description           Monthly Payment Amount
                One Main Financial                  2005 Dodge Ram 1500                   $200

                Consumer Portfolio Services, Inc. 2014 Jeep Wrangler                      $600


      4. SECURED CLAIMS: TREATMENT, TIMING AND SERVICE REQUIREMENTS

      4.1        Non-Governmental Unit Secured Claims. The Debtor may propose to limit the amount of a secured claim
                 based on the value of the collateral securing the claim by the procedure proposed in Paragraphs 5.1.2 and
                 5.1.4. Further, the Debtor may propose to eliminate or avoid a security interest or lien by the procedure
                 proposed in Paragraphs 5.4.1, 5.4.2 and 5.4.3. If the Debtor proposes to seek any of the above-stated relief
                 by way of motion or claim objection, the motion or claim objection must be filed on or before the § 341
                 meeting of creditors or the confirmation hearing may be delayed. If a judicial lien or nonpossessory,
                 nonpurchase-money security interest is discovered after confirmation of the Plan, a motion to avoid the
                 judicial lien or security interest may be promptly filed after it is discovered.

      4.2        Governmental Unit Secured Claims. A request to determine the amount of the secured claim of a
                 governmental unit or to modify and eliminate the secured claim of a governmental unit may be made only
                 by motion or claim objection. Rule 3012(c). Any motion or claim objection that includes a request to
                 determine the amount of the secured claim of a governmental unit (including any such motion or claim
                 objection that also includes a request to determine the amount of the secured claim of a non-governmental
                 entity) may be filed only after the governmental unit files a proof of claim or after the time for filing one
                 has expired. Rule 3012, advisory committee note (2017 Amendments).




                                                            Page 2 of 13
      Case 3:19-bk-30649            Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/07/19 Entered 03/07/19 17:23:38                        Desc Main
                                               Document     Page 3 of 17



      4.3      Service Requirements. If the Debtor proposes to seek relief under Paragraphs 5.1.2, 5.1.4, 5.4.1, 5.4.2, or
               5.4.3, the motion, Plan or claim objection, as applicable, must be served in the manner provided by Rule
               7004 for service of a summons and complaint. Rule 3007(a)(2), Rule 3012(b), Rule 4003(d) and General
               Order 22-2.

       4.4     Retention of Lien. The holder of any claim listed in Paragraphs 5.1.2, 5.1.4 and 5.4.1 will retain its lien on
               the property interest of the Debtor or the Debtor's estate until the earlier of --(a) payment of the underlying
               debt determined under nonbankruptcy law, (b) discharge of the underlying debt under 11 U.S.C. § 1328, or
               (c) completion of the Plan --at which time the lien will terminate and be released by the creditor
      5. PAYMENTS TO CREDITORS
                                           SUMMARY OF PAYMENTS BY CLASS

               Class                      Definition                          Payment/Distribution by Trustee

               Class 1                    Claims with Designated Specific Paid first in the monthly payment
                                          Monthly Payments                amount designated in the Plan
               Class 2                    Secured Claims with No        Paid second and pro rata with other
                                          Designated Specific Monthly   Class 2 claims
                                          Payments and Domestic Support
                                          Obligations (Arrearages)
               Class 3                    Priority Claims               Paid third and pro rata with other
                                                                        Class 3 claims
               Class 4                    Nonpriority Unsecured Claims        Paid fourth and pro rata with other
                                                                              Class 4 claims
               Class 5                    Claims Paid by a Non-Filing Co- Not applicable
                                          Debtor or Third Party
               Class 6                    Claims Paid by the Debtor           Not applicable


      Except as provided in Paragraph 3, the Trustee shall begin making distributions upon confirmation. To the
      extent funds are available, the maximum number of Classes may receive distributions concurrently.
      Notwithstanding the above, the Trustee is authorized within the Trustee’s discretion to calculate the amount
      and timing of distributions as is administratively efficient.

      5.1 CLASS 1 - CLAIMS WITH DESIGNATED SPECIFIC MONTHLY PAYMENTS

      The following Class 1 claims shall be paid first in the monthly payment amount designated below. The
      plan payment is calculated in an amount that is sufficient for the Trustee to make a full monthly distribution
      on all Class 1 claims plus the statutory Trustee fee. If the Debtor makes a payment that is less than the full
      plan payment amount, the Trustee will make distributions on Class 1 claims in the order of priority set forth
      in the Bankruptcy Code.

      5.1.1 Maintenance of Regular Mortgage Payments

      Regular mortgage payments shall be calculated for payment starting the month after the filing of the
      petition. Arrearages shall be paid as Class 2 claims.
      Trustee disburse.
                                                                                     Residence Monthly Payment
             Name of Creditor           Property Address
                                                                                      (Y/N) Amount
                                                                                                 $




                                                           Page 3 of 13
      Case 3:19-bk-30649             Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/07/19 Entered 03/07/19 17:23:38                        Desc Main
                                                Document     Page 4 of 17


      Debtor direct pay. Unless otherwise ordered by the Court, regular monthly mortgage payments may only be paid
      directly by the Debtor if the mortgage is current as of the petition date. LBR 3015-1(e)(1).
                                                                                       Residence Monthly Payment
            Name of Creditor             Property Address
                                                                                        (Y/N) Amount
                                                                                                    $

      5.1.2 Modified Mortgages or Liens Secured by Real Property ["Cramdown/Real Property"]

      The following claims are subject to modification as (1) claims secured by real property that is not the Debtor’s
      principal residence, (2) claims secured by other assets in addition to the Debtor’s principal residence, or (3)
      claims for which the last payment on the original payment schedule for a claim secured only by a security
      interest in real property that is the Debtor’s principal residence is due before the date on which the final
      payment under the plan is due. 11 U.S.C. §§ 1322(b)(2), (c)(2). To the extent that a claim is in excess of the
      value of the property, the balance in excess of the value of the property shall be treated as a Class 4 nonpriority
      unsecured claim. See Paragraph 4 for more information.

            Name of Creditor /                                                           Interest       Minimum
                                          Property Address         Value of Property
            Procedure                                                                    Rate           Monthly Payment
            (Creditor)                                             $                                % $

                Motion
                Plan
                Claim Objection

      5.1.3 Claims Secured by Personal Property for Which § 506 Determination is Not Applicable
      ["910 Claims/Personal Property"]
      The following claims are secured by a purchase money security interest in either (1) a motor vehicle acquired for
      the Debtor’s personal use within 910 days of the petition date or (2) personal property acquired within one year of
      the petition date. The proof of claim amount will control, subject to the claims objection process.
                                                                                                     Minimum
                                                                                                     Monthly
                                                        Purchase       Estimated         Interest
             Name of Creditor Property Description                                                   Payment
                                                        Date           Claim Amount Rate
                                                                                                     Including
                                                                                                     Interest
             Consumer           2014 Jeep Wrangler       1/24/2019     $24,124                 6.5% $600
             Portfolio
             Services, Inc.




                                                            Page 4 of 13
      Case 3:19-bk-30649              Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/07/19 Entered 03/07/19 17:23:38                         Desc Main
                                                Document     Page 5 of 17



      5.1.4 Claims Secured by Personal Property for Which § 506 Determination is Applicable
      [“Cramdown/Personal Property”]
      The following claims are secured by personal property not described above in Paragraph 5.1.3. To the extent that a
      claim is in excess of the value of the property, the balance in excess of the value of the property shall be treated as a
      Class 4 nonpriority unsecured claim. See Paragraph 4 for more information.

                                                                                                         Minimum
                                                            Purchase/                                    Monthly
                 Name of Creditor /       Property                      Value of            Interest
                                                            Transaction                                  Payment
                    Procedure             Description                   Property            Rate
                                                            Date                                         Including
                                                                                                         Interest
             One Main Financial            2005 Dodge        07/2017       $4,353                 6.5% $ 200
                                           Ram 1500
                Motion
                Plan
                Claim Objection

      5.1.5 Domestic Support Obligations (On-Going) - Priority Claims under § 507(a)(1)

      If neither box is checked, then presumed to be none.
         Trustee disburse
         Debtor direct pay
      The name of any holder of any domestic support obligation as defined in § 101(14A) shall be listed below. If the
      Debtor becomes subject to a domestic support obligation during the Plan term, the Debtor shall notify his or her
      attorney and the Trustee.
                                                                                            Monthly Payment
             Name of Holder              State Child Support Enforcement Agency, if any
                                                                                            Amount
                                                                                             $

      5.1.6 Executory Contracts and Unexpired Leases
      The Debtor rejects the following executory contracts and unexpired leases.
               Notice to Creditor of Deadline to File Claim for Rejection Damages:
               A proof of claim for rejection damages must be filed by the creditor within seventy
               (70) days from the date of confirmation of the Plan. Rule 3002(c)(4). Such claim
               shall be treated as a Class 4 nonpriority unsecured claim.

             Name of Creditor                                Property Description



      The Debtor assumes the following executory contracts and unexpired leases. Unless otherwise ordered by the
      Court, all motor vehicle lease payments shall be made by the Trustee. LBR 3015-1(d)(2). Any prepetition arrearage
      shall be cured in monthly payments prior to the expiration of the executory contract or unexpired lease. The Debtor
      may not incur debt to exercise an option to purchase without obtaining Trustee or Court approval. LBR 4001-3.




                                                            Page 5 of 13
      Case 3:19-bk-30649            Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/07/19 Entered 03/07/19 17:23:38                        Desc Main
                                               Document     Page 6 of 17



      Trustee disburse.

                                                 Regular Number of                                        Contract/
                                                                   Monthly        Estimated
               Name of      Property             Payments                                                 Lease
                                                                   Contract/Lease Arrearage as of
               Creditor     Description          Remaining as of                                          Termination
                                                                   Payment        Petition Date
                                                 Petition Date                                            Date

                                                                           $             $

      Debtor direct pay.

                                                 Regular Number of                                        Contract/
                                                                   Monthly        Estimated
               Name of      Property             Payments                                                 Lease
                                                                   Contract/Lease Arrearage as of
               Creditor     Description          Remaining as of                                          Termination
                                                                   Payment        Petition Date
                                                 Petition Date                                            Date

                                                                           $            $

      5.1.7 Administrative Claims
      The following claims are administrative claims. Unless otherwise ordered by the Court, requests for additional
      attorney fees beyond those set forth below will be paid after the attorney fees set forth below and in the same
      monthly amount as set forth below. LBR 2016-1(b).
                                                                  Amount to be Disbursed by      Minimum Monthly
            Name of Claimant              Total Claim
                                                                  Trustee                        Payment Amount
            Jeffrey R. McQuiston          $3,700                  $2,250                         125.00


      5.2 CLASS 2 - SECURED CLAIMS WITH NO DESIGNATED MONTHLY PAYMENTS AND
      DOMESTIC SUPPORT OBLIGATIONS (ARREARAGES)

      5.2.1 Secured Claims with No Designated Monthly Payments
      The following claims are secured claims with no designated monthly payments, including mortgage arrearages,
      certificates of judgment and tax liens. The proof of claim amount shall control, subject to the claims objection
      process. Class 2 claims shall be paid second and shall be paid pro rata with other Class 2 claims.

            Name of Creditor                                  Estimated Amount of Claim
                                                              $

      5.2.2 Domestic Support Obligations (Arrearages) - Priority Claims under § 507(a)(1)

        Trustee disburse
        Debtor direct pay
      The name of any holder of any domestic support obligation arrearage claim or claim assigned to or owed to a
      governmental unit and the estimated arrearage amount shall be listed below.

            Name of Holder              State Child Support Enforcement Agency, if any Estimated Arrearage

                                                                                             $

      5.3 CLASS 3 - PRIORITY CLAIMS
      Unless otherwise provided for in § 1322(a), or the holder agrees to a different treatment, all priority claims under §
      507(a) shall be paid in full in deferred cash payments. § 1322(a). Class 3 claims shall be paid third and shall be paid
      pro rata with other Class 3 claims.

                                                          Page 6 of 13
      Case 3:19-bk-30649
MANDATORY FORM PLAN (Revised 01/22/2018)
                                            Doc 8   Filed 03/07/19 Entered 03/07/19 17:23:38                               Desc Main
                                                    Document     Page 7 of 17



      5.4 CLASS 4 - NONPRIORITY UNSECURED CLAIMS
      Allowed nonpriority unsecured claims shall be paid a dividend as provided in Paragraph 2.2. Class 4 claims
      shall be paid fourth and shall be paid pro rata with other nonpriority Class 4 claims.
      5.4.1 Wholly Unsecured Mortgages/Liens
      The following mortgages/liens are wholly unsecured and may be modified and eliminated. See In re Lane, 280 F.3d
      663 (6th Cir. 2002). See Paragraph 4 for additional information. Preferred form motions and orders are available on
      the Court’s website at www.ohsb.uscourts.gov.

                    Name of Creditor / Procedure                              Property Address

                    (Creditor)

       1               Motion
                       Plan

                                                                                                          Amount of Wholly
                                        SENIOR Mortgages/Liens
            Value of Property                                                                             Unsecured
                                        (Amount/Lienholder)
                                                                                                          Mortgage/Lien
            $                           $                (Lienholder)                              +      $
       1
                                                                                                   X C

      5.4.2 Judicial Liens Impairing an Exemption in Real Property

      The following judicial liens impair the Debtor’s exemption in real property and may be avoided under § 522(f)(1)
      (A). See Paragraph 4 for additional information. Preferred form motions and orders are available on the Court’s
      website at www.ohsb.uscourts.gov.

                     Name of Creditor / Procedure Property Address                Value of Property Exemption
                      (Creditor)                                                   $                          $
                                                                                                              Statutory Basis
        1                Motion                                                    Debtor's Interest
                                                                                                              §
                         Plan                                                      $

                                   OTHER Liens or Mortgages                                             Amount of Judicial
                                                                                  Judicial Lien
                                   (Amount/Lienholder Name)                                             Lien to be Avoided
                $                     (Lienholder)                       +    $                        $
                                                                         X C Recorded Date             Effective Upon:
        1




                                                              Page 7 of 13
      Case 3:19-bk-30649             Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/07/19 Entered 03/07/19 17:23:38                          Desc Main
                                                 Document     Page 8 of 17



      5.4.3 Nonpossessory, Nonpurchase-Money Security Interest in Exempt Property

      The following nonpossessory, nonpurchase-money security interests impair the Debtor’s exemption in personal
      property and may be avoided under § 522(f)(1)(B). See Paragraph 4 for additional information. Preferred form
      motions and orders are available on the Court’s website at www.ohsb.uscourts.gov.
           Name of Creditor /      Property                                                      Amount of Security
                                                       Value of Property Exemption
           Procedure               Description                                                   Interest to be Avoided
           (Creditor)                                  $                     $                   $

                                                                             Statutory Basis     Effective Upon:
               Motion
                                                                             §
               Plan


      5.4.4 Mortgages to be Avoided Under 11 U.S.C. § 544
      The following debts secured by a mortgage will be paid as unsecured claims concurrent with other Class 4 claims.
      The Debtor or the Trustee shall file an adversary proceeding to determine whether the mortgage may be avoided.
      To the extent that the Trustee has standing to bring such action, standing is hereby assigned to the Debtor, provided
      a colorable claim exists that would benefit the estate.
            Name of Creditor                   Action to be Filed By       Address of Property

                                                   Debtor
                                                   Trustee

      5.5 CLASS 5 - CLAIMS PAID BY A NON-FILING CO-DEBTOR OR THIRD PARTY
      The following claims shall not be paid by the Trustee or the Debtor but shall be paid by a non-filing co-debtor
      or third party.

            Name of Creditor                                        Name of Payor



      5.6 CLASS 6 - CLAIMS PAID DIRECTLY BY THE DEBTOR
      The following claims shall not be paid by the Trustee but shall be paid directly by the Debtor.

            Name of Creditor                                           Monthly Payment Amount

                                                                       $


      6. SURRENDER OF PROPERTY
      The Debtor elects to surrender to the creditor the following property that is collateral for the creditor’s claim. Upon
      confirmation of the Plan, the stay under § 362(a) and, if applicable, § 1301(a) shall be terminated as to the
      surrendered property only. Rule 3015(g)(2).

               Name of Creditor                              Description of Property

               Mariner Finance                               2004 Chevrolet Trailblazer
                                                             174,000 miles
                                                             Fair Condition




                                                            Page 8 of 13
      Case 3:19-bk-30649             Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/07/19 Entered 03/07/19 17:23:38                     Desc Main
                                                Document     Page 9 of 17



      7. INTEREST RATE
      Unless otherwise stipulated by the parties, ordered by the Court or provided for in this Plan and except for claims
      treated in paragraph 5.1.1, secured claims shall be paid interest at the annual percentage rate of 6.5 % based
      upon a declining monthly balance on the amount of the allowed secured claim. Interest is included in the monthly
      payment amount. See Till v. SCS Credit Corp. (In re Till), 541 U.S. 465 (2004).

         This is a solvent estate. Unless otherwise provided, all nonpriority unsecured claims shall be paid in
                 full with interest at        % from the date of confirmation. If this box is not checked, the
                 estate is presumed to be insolvent.

      8. FEDERAL INCOME TAX RETURNS AND REFUNDS

      8.1 Federal Income Tax Returns

      If requested by the Trustee, the Debtor shall provide the Trustee with a copy of each federal income tax return filed
      during the Plan term by April 30 of each year.

      8.2 Federal Income Tax Refunds

      Notwithstanding single/joint tax filing status, the Debtor may annually retain the greater of (1) any earned income
      tax credit and additional child tax credit or (2) $3,000 of any federal income tax refund for maintenance and
      support pursuant to § 1325(b)(2) and shall turnover any balance in excess of such amount to the Trustee. Unless
      otherwise ordered by the Court, tax refunds turned over to the Trustee shall be distributed by the Trustee for the
      benefit of creditors. Any motion to retain a tax refund in excess of the amount set forth above shall be filed and
      served pursuant to LBR 9013-3(b).
       9. OTHER DUTIES OF THE DEBTOR
       9.1 Change of Address, Employment, Marital Status, or Child or Spousal Support Payments

      The Debtor shall fully and timely disclose to the Trustee and file any appropriate notice, application or motion with
      the Court in the event of any change of the Debtor’s address, employment, marital status, or child or spousal
      support payments.

      9.2 Personal Injury, Workers Compensation, Buyout, Severance Package, Lottery Winning, Inheritance, or
      Any Other Amount

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of money or property
      regarding personal injury, workers compensation, buyout, severance package, lottery winning, inheritance, or any
      other funds to which the Debtor may be entitled or becomes entitled to receive. Before the matter can be settled and
      any funds distributed, the Debtor shall comply with all requirements for filing applications or motions for
      settlement with the Court as may be required by the Bankruptcy Code, the Bankruptcy Rules or the Local
      Bankruptcy Rules. Unless otherwise ordered by the Court, these funds shall be distributed by the Trustee for the
      benefit of creditors.

      9.3 Social Security

      The Debtor shall keep the Trustee informed as to any claim for or expected receipt of social security funds.

      10. INSURANCE

      10.1 Insurance Information

      As of the petition date, the Debtor's real and personal property is insured as follows.




                                                           Page 9 of 13
      Case 3:19-bk-30649             Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                Filed 03/07/19 Entered 03/07/19 17:23:38                        Desc Main
                                               Document      Page 10 of 17



             Property Address/                                 Policy                          Agent Name/Contact
                                        Insurance Company                     Full/Liability
             Description                                       Number                          Information
             2014 Jeep Wrangler          Safe Auto              OHO15848 Full                  1-800-723-3288
             Sport                                              01 A-O
             2005 Dodge Ram 1500         Safe Auto              OHO15848 Full                  1-800-723-3288
                                                                01 A-O

      10.2 Casualty Loss Insurance Proceeds (Substitution of Collateral)
      If a motor vehicle is deemed to be a total loss while there is still an unpaid claim secured by the motor vehicle, the
      Debtor shall have the option to use the insurance proceeds to either (1) pay off the balance of the secured claim
      through the Trustee if the secured creditor is a named loss payee on the policy or (2) upon order of the Court,
      substitute the collateral by purchasing a replacement motor vehicle. If a replacement motor vehicle is purchased,
      the motor vehicle shall have a value of not less than the balance of the unpaid secured claim, the Debtor shall
      ensure that the lien of the creditor is transferred to the replacement motor vehicle, and the Trustee shall continue to
      pay the allowed secured claim. Unless otherwise ordered by the Court, if any insurance proceeds remain after
      paying the secured creditor’s claim, these funds shall be distributed by the Trustee for the benefit of creditors.

      11. EFFECTIVE DATE OF THE PLAN

      The effective date of the Plan is the date on which the order confirming the Plan is entered.
      12. VESTING OF PROPERTY OF THE ESTATE

      Unless checked below, property of the estate does not vest in the Debtor until the discharge is entered. The
      Debtor shall remain responsible for the preservation and protection of all property of the estate.

        Confirmation of the Plan vests all property of the estate in the Debtor in accordance with §§ 1327(b) and (c).
        Other
      13. NONSTANDARD PROVISIONS
      The nonstandard provisions listed below are restricted to those items applicable to the particular circumstances of
      the Debtor. Nonstandard provisions shall not contain a restatement of the Bankruptcy Code, the Bankruptcy Rules,
      the Local Bankruptcy Rules or the Mandatory Chapter 13 Form Plan. Any nonstandard provision placed elsewhere
      in this Plan is void and shall have no binding effect.

            Nonstandard Provisions
             On property surrendered under Section 6, upon confirmation of the Plan, the stay affecting this
             property shall be deemed modified to allow in rem disposition of the collateral to effect the
             surrender. The Creditor must timely file a proof of claim pursuant to B.R. 3002(c). Pursuant to
             L.B.R. 3001-1(d)(2), the Trustee will NOT pay on this claim to the listed creditors until the creditor
             files a deficiency claim. The deficiency claim shall be filed no later than 270 days from the date that
             the Plan is confirmed. If the deficiency claim is filed more than 270 days after the Plan is confirmed,
             then it shall be disallowed except upon further Order of the Court by the creditor filing timely a
             Motion to Extend Time or Motion to File Deficiency Claim Out of Time. The personal liability of
             the Debtor(s) shall be discharged upon completion of the Plan and the entry of Discharge.




                                                           Page 10 of 13
      Case 3:19-bk-30649            Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/07/19 Entered 03/07/19 17:23:38                      Desc Main
                                              Document      Page 11 of 17
      By filing this Plan, the Debtor, if unrepresented by an attorney, or the Debtor’s Attorney certifies that (1) the
      wording and order of provisions of this Plan are identical to those contained in the Mandatory Form Chapter 13
      Plan adopted in this District and (2) this Plan contains no nonstandard provisions other than those set forth in
      Paragraph 13.
      Debtor’s Attorney

      Date:01/30/19

                                                                      /s/ Jeffrey R. McQuiston
                                                                          Jeffrey R. McQuiston #0027605
                                                                          Jeffrey R. McQuiston Co. LPA
                                                                          130 W. Second St., Ste. 1818
                                                                          Dayton, OH 45402
                                                                      Ph:937-226-7529
                                                                      Fx: 937-226-1224
                                                                          qlaws123@aol.com


      Debtor                                                          Joint Debtor
       /s/ Scott J. Holden                                            /s/ Janice L. Holden

      Date:01/30/19                                                   Date:01/30/19




                                                          Page 11 of 13
      Case 3:19-bk-30649              Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                                 Filed 03/07/19 Entered 03/07/19 17:23:38                          Desc Main
                                                Document      Page 12 of 17



                              NOTICE OF DEADLINE FOR OBJECTING TO PLAN CONFIRMATION

                 Debtor has filed a Chapter 13 Plan or an Amended Chapter 13 Plan (collectively, the “Plan”).

                Your rights may be affected. You should read the Plan carefully and discuss it with your attorney, if
        you have one in this bankruptcy case. If you do not have an attorney, you may wish to consult one.

                  If you do not want the Court to confirm the Plan, you must file an objection to the Plan within the
        later of: 1) fourteen (14) days after the § 341 meeting of creditors is concluded; OR 2) twenty-one (21) days
        from the date set forth in the certificate of service of this Plan. If a timely objection to the Plan is filed within
        seven (7) days of the confirmation hearing date, the confirmation hearing will be rescheduled. Rule 3015(f).

                 Your objection to the Plan, explaining your position, must be filed with the Court and mailed by
        ordinary U.S. Mail to the United States Bankruptcy Court
                                              120 West Third Street, Dayton OH 45402
        OR your attorney must file the objection using the Court’s ECF System.

                 The Court must receive your objection on or before the applicable deadline above.

                 You must also send a copy of your objection either by 1) the Court’s ECF System or by 2) ordinary
        U.S. Mail to:
        Scott J. & Janice L. Holden
        316 Forest Ave.
        Franklin, OH 45005

        Jeffrey R. McQuiston
        Jeffrey M. Kellner
        and the United States trustee.


                 If you or your attorney does not take these steps, the Court may decide that you do not oppose the terms
        of the Plan and may enter an order confirming the Plan without further hearing or notice.




                                                            Page 12 of 13
      Case 3:19-bk-30649            Doc 8
MANDATORY FORM PLAN (Revised 01/22/2018)
                                               Filed 03/07/19 Entered 03/07/19 17:23:38                      Desc Main
                                              Document      Page 13 of 17


                                                     Certificate of Service

               I hereby certify that a copy of the foregoing Plan was served (i) electronically on the date of filing
      through the court’s ECF System on all ECF participants registered in this case at the email address registered with
      the Court and (ii) by ordinary U.S. Mail on 03/07/19 addressed to:


              All Creditors and interested parties

      and (iii) by method of service as required by Bankruptcy Rule 7004 US Mail

              All Creditors and interested parties



                                                                     /s/ Jeffrey R. McQuiston
                                                                         Jeffrey R. McQuiston #0027605
                                                                         130 W. Second St., Ste. 1818
                                                                         Dayton, OH 45402
                                                                     Ph:937-226-7529
                                                                     Fx: 937-226-1224
                                                                         qlaws123@aol.com




                                                         Page 13 of 13
Case 3:19-bk-30649                 Doc 8        Filed 03/07/19 Entered 03/07/19 17:23:38                              Desc Main
                                               Document      Page 14 of 17


                                                PLAN WORKSHEET
                                               (COMPROMISE PLAN)
                                       (Attach original to Trustee's copy of plan)
Holden
____________________
DEBTOR'S LAST NAME                                             DATE 1/30/2019______________________

                                                                                             (To Nearest whole number)

1. TOTAL SECURED CLAIMS (including interest)                                                          $ 34,644                  (1)
(This total is the sum of values of collateral or
the secured debt, whichever is less, plus interest to be paid in the plan.)
(Total does include mortgage arrearage)
(Total does include delinquent real estate taxes plus interest)

2. CHILD SUPPORT\ALIMONY ARREARAGES (To be paid in full)                                              $     0              (2)

3. TAXES (To be paid in full) (including interest if any)                                             $ 0                 _(3)

4. SPECIAL CLASSES OF UNSECURED CLAIMS TO BE PAID IN FULL
        (including interest if any)                                                                   $         0           (4)

5. ATTORNEY FEE                                                                                       $ 2,250                     (5)

6. TOTAL MORTGAGE PAYMENTS                            X                                               $ 0             (6)
                                          MONTHS       MONTHLY MORTGAGE PAYMENT

7. PRECONFIRMATION MORTGAGE PAYMENTS                     times 2                                      $ 0           (7)
                                    Monthly Mortgage Payment

8. TOTAL MANDATORY PAYMENTS (Items I + 2 +3 +4+5 +6+7)                                                $ 36,894                   (8)
60
9. TOTAL PROPOSED PAYMENTS INTO PLAN        60       X 1000                                           60,000              (9)
        (INCLUDING MORTGAGE PAYMENT) MONTHS            MONTHLY PAYMENT

10. ADMINISTRATION EXPENSE (Item 9 times 0.07)                                                        $ 4,200             (10)

11. AMOUNT AVAILABLE FOR UNSECURED CLAIMS

           60,000    minus 36,894           minus 4,200                                               $ 18,906                        (11)
          ITEM 9             ITEM 8                 ITEM 10

12. TOTAL UNSECURED CLAIMS                                                                            $ 51,600                    (12)

          (Does NOT include any claims included in items 1-10)
          (Does include unsecured portion of secured claims)
          (Should be net balance due on debts)

13. PERCENT COMPROMISE OF UNSECURED CLAIMS

 18,906        divided by 51,600                     times 100 equals         36         %(13)
ITEM 11                      ITEM 12
                                          including mortgage payment

14. ARE NUMBER OF MONTHS IN ITEMS 6 AND 9 THE SAME?                                          ______
(If no, then must recalculate using the same number of months)                     YES       NO
Label Matrix forCase     3:19-bk-30649
                  local noticing         Doc 8    Filed
                                             Synchrony   03/07/19 Entered 03/07/19 17:23:38
                                                       Bank                                         Desc
                                                                                      Account Resolution    Main
                                                                                                         Services
0648-3                                           Document          Page    15
                                             c/o PRA Receivables Management, LLCof 17 Attn: Bankruptcy
Case 3:19-bk-30649                            PO Box 41021                               Po Box 459079
Southern District of Ohio                     Norfolk, VA 23541-1021                     Sunrise, FL 33345-9079
Dayton
Thu Mar 7 17:20:44 EST 2019
Ad Astra Recovery                             Advance America                            Assetcare
7330 W 33rd Street North                      52 Millard Dr.                             Attn: Bankruptcy
Wichita, KS 67205-9369                        Franklin, OH 45005-2024                    2222 Texoma Pkwy
                                                                                         Sherman, TX 75090-2470


Asst US Trustee (Day)                         Atrium Medical Center                      Brandenburg & Associates
Office of the US Trustee                      c/o JP Recovery Services, Inc.             62 Remick Blvd.
170 North High Street                         PO Box 16749                               Springboro, OH 45066-9168
Suite 200                                     Rocky River, OH 44116-0749
Columbus, OH 43215-2417

Capio Partners                                Capio Partners Llc                         Cashland
2222 Texoma Pkwy # 150                        Attn: Bankruptcy                           17 Triangle Park
Sherman, TX 75090-2481                        Po Box 3498                                Cincinnati, OH 45246-3411
                                              Sherman, TX 75091-3498


Check Smart                                   (p)CHOICE RECOVERY INC                     Coast to Coast Financial Solutions
6785 Bobcat Way, Ste. 200                     1550 OLD HENDERSON ROAD                    Attn: Bankruptcy
Dublin, OH 43016-1443                         STE 100                                    101 Hodencamp Rd Ste 120
                                              COLUMBUS OH 43220-3662                     Thousand Oaks, CA 91360-5831


Consumer Portfolio Services, Inc.             Directv                                    Dish Network
700 Independence Pkwy Ste, 400                P.O. Box 5007                              c/o afni
Chesapeake, VA 23320-5186                     Carol Stream, IL 60197-5007                1310 Martin Luther King Dr.
                                                                                         Bloomington, IL 61701-1465


Dixie Urgent Care                             Doctors Urgent Care                        Emergency Medicine Specialist
3868 McMann Rd.                               935 State Route 28                         P.O. Box 145406
Cincinnati, OH 45245-2306                     Milford, OH 45150-1957                     Cincinnati, OH 45250-5406



Emergency Medicine Specialist                 Franklin Municipal Court                   Geico
c/o Transworld Systems Inc.                   1 Benjamin Franklin Way                    One Geico Plaza
P.O. Box 15740                                PO Box 292                                 Bethesda, MD 20811-0001
Wilmington, DE 19850-5740                     Franklin, OH 45005-0292


Hughes Network Systems                        I C System Inc                             Jeffrey Bartnik DDS
c/o Joseph, Mann & Creed                      Attn: Bankruptcy                           c/o Jeffrey H. Jordan
PO Box 1270                                   P.O. Box 64378                             PO Box 30863
Twinsburg, OH 44087-9270                      St. Paul, MN 55164-0378                    Columbus, OH 43230-0863


Jeffrey H. Jordan                             Kettering Medical Center                   Key Bank
PO Box 30863                                  3535 Southern Blvd.                        c/o Capital Management Services, LP
Columbus, OH 43230-0863                       Dayton, OH 45429-1298                      698 1/2 South Ogden St.
                                                                                         Buffalo, NY 14206-2317
Kohls/Capital OneCase 3:19-bk-30649   Doc 8
                                          MVHE,Filed
                                                Inc. 03/07/19 Entered 03/07/19 17:23:38
                                                                                Mariner FinanceDesc Main
Kohls Credit                                  Document
                                          P.O. Box 932807   Page 16 of 17       8211 Town Center Dr
Po Box 3120                               Cleveland, OH 44193-2807                   Nottingham, MD 21236-5904
Milwaukee, WI 53201-3120


Med-Trans Inc.                            Medical Imaging Physicians, Inc.           Medicount Management
c/o Schlee & Stillman LLC                 2591 Miamisburg Centerville Rd. Ste. 302   PO Box 271280
50 Tower Office Park                      Dayton, OH 45459-3706                      Salt Lake City, UT 84127-1280
Woburn, MA 01801-2113


Mercy Fairfield                           Mercy Health                               Mercy Health - Fairfield Hospital
c/o CBE group                             PO Box 630827                              PO Box 630804
1309 Technology Pkwy                      Cincinnati, OH 45263-0827                  Cincinnati, OH 45263-5760
Cedar Falls, IA 50613-6976


Mercy Hospital Clermont                   Mercy Hospital Fairfield                   Miami Valley Emergency Specialist
c/o Asset Care                            PO Box 630804                              P.O. Box 951426
2222 Texoma Pkwy, Ste. 180                Cincinnati, OH 45263-0804                  Cleveland, OH 44193-0016
Sherman, TX 75090-2484


Miami Valley Emergency Specialist         Middletown Cashloans                       Midnight Velvet
c/o Choice Recovery, Inc.                 4770 Rosevelt Blvd.                        Swiss Colony/Midnight Velvet
1550 Old Henderson Rd., Ste. S100         Middletown, OH 45044-6250                  1112 7th Ave
Columbus, OH 43220-3662                                                              Monroe, WI 53566-1364


Montgomery Ward                           North American Credit Services, Inc.       Northstar Anesthesia of Ohio LLC
c/o Merchants’ Credit Guide Co.           2810 Walker Rd., Ste. 100                  PO Box 227096
223 W. Jackson Blvd. #700                 Chattanooga, TN 37421-1082                 Dallas, TX 75222-7096
Chicago, IL 60606-6914


OneMain Financial                         PNC Bank                                   PRA Receivables Management, LLC
Attn: Bankruptcy                          c/o National Enterprise Systems            PO Box 41021
601 Nw 2nd Street                         2479 Edison Blvd., Unit A                  Norfolk, VA 23541-1021
Evansville, IN 47708-1013                 Twinsburg, OH 44087-2476


Parson Bishop Services                    Plaza Services, LLC                        Portfolio Recovery
7870 Carmargo Road                        110 Hammond Drive                          Po Box 41021
Cincinnati, OH 45243-2695                 Suite 110                                  Norfolk, VA 23541-1021
                                          Atlanta, GA 30328-4806


Premier Emergency Care Service            Premier Emergency Care Services, Inc.      ProScan Imaging Mason
PO Box 740021                             PO Box 638712                              PO Box 630056
Cincinnati, OH 45274-0021                 Cincinnati, OH 45263-8712                  Cincinnati, OH 45263-0056



Professional Radiology Inc.               Progressive Claims                         Progressive Leasing
c/o Controlled Credit Corpoartion         2260 Levis Commons Blvd.                   256 West Data Drive
3687 Warsaw Ave.                          Perrysburg, OH 43551-7142                  Draper, UT 84020-2315
Cincinnati, OH 45205-1744
Proscan         Case 3:19-bk-30649            Doc 8    Filed
                                                  Santander   03/07/19
                                                            Consumer USA    Entered 03/07/19 17:23:38
                                                                                              Southern Ohio Desc    Main
                                                                                                            Pathology
PO Box 633238                                         Document
                                                  Attn: Bankruptcy       Page 17 of 17        PO Box 58015
Cincinnati, OH 45263-3238                            Po Box 961245                                        Raleigh, NC 27658-8015
                                                     Fort Worth, TX 76161-0244


Southwest Ohio Anesthesia                            Spectrum                                             Speedy Cash
7 Parkway Center #375                                PO Box 429542                                        c/o Ad Astra Recovery Services Inc.
Pittsburgh, PA 15220-3704                            Cincinnati, OH 45242-9542                            8918 W. 21 St. N, Ste. 200 PMB 303
                                                                                                          Wichita, KS 67205-1880


Sycamore Hospital                                    Time Warner Cable                                    Trihealth
c/o CBCS                                             c/o Credit Collection Services                       c/o GLA Collection Company, Inc.
PO Box 163279                                        725 Canton St.                                       PO Box 7728
Columbus, OH 43216-3279                              Norwood, MA 02062-2679                               Louisville, KY 40257-0728


Trustees of Deerfield Township                       UC Health of Cincinnati                              UC Health-Hospital
c/o Medicount Management, Inc.                       c/o Controlled Credit Corporation                    c/o Choice Recovery, Inc.
10361 Spartan Dr.                                    PO Box 5154                                          1550 Old Henderson Rd., Ste. S100
Cincinnati, OH 45215-1220                            Cincinnati, OH 45205-0154                            Columbus, OH 43220-3662


US Bank                                              Janice L. Holden                                     Jeffrey M Kellner
c/o Capital Management Services, LP                  316 Forest Avenue                                    131 N Ludlow St
698 1/2 Ogden St.                                    Franklin, OH 45005-3616                              Suite 900
Buffalo, NY 14206-2317                                                                                    Dayton, OH 45402-1161


Jeffrey R McQuiston                                  Scott J. Holden
Allen Chern Law LLC                                  316 Forest Avenue
130 W Second St                                      Franklin, OH 45005-3616
Suite 1818
Dayton, OH 45402-1502



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


Choice Recovery
1550 Old Henderson Road
Suite 100
Columbus, OH 43220




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)I C System Inc                                    End of Label Matrix
Attn: Bankruptcy                                     Mailable recipients    76
Po Box 64378                                         Bypassed recipients     1
St Paul, MN 55164-0378                               Total                  77
